OPINION DENYING A PETITION POR A REHEARING.
The opinion of the court was delivered by
Smith, J.:
Instruction No. 7 declared erroneous in the foregoing opinion was printed in full in the brief of the plaintiff in' error and was claimed to be erroneous. In the brief of the defendant in error it was contended that the instruction is a proper statement of the law as applied to this case. A rehearing is now asked on the ground, with others, that no exception was taken to the giving of the instruction, which suggestion is now made for the first time. One or two other unimportant inaccuracies, for which the brief is responsible, are also urged. We are satisfied, however, that the propositions of law are correctly stated in the syllabus and opinion, and the motion for a rehearing is denied.